OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                 AUSTIN
    Hon. Homer Garrison, Jr., loge E


         it ii you would edvlsc me Ghethor or not thlr
         Department wculd be authorized to puroheeo
         suitable lend from the appropriationof tin
         Wpartnent to ereot a radio etetlon.*
                The rtuthorityof the De~rtrnent or Publio Safety
    is r0uDd   in Artialee 4413 (l), 4413 (e), 441$ (0, 4413 (X5),
    &tlfo~), Revised Civil ztatutea of Texas, whlah read a8
             :
              "Al%. 44.3 (1). There Is hereby oreetrd a
        Departnront of l~blic Safety of the jtate of
I
        Texas, hereismfterdeaiguatad a~ *tie Depart-
        msat,~ in whloh lo vseted the enforoement0r
        the liatipoteoting the publio safety und pro-
        viding for the preventionan4 dotootion OS
                 The Deprtmmt shall have ite prinoi-
        %?%iioe     end headquarterain the City of
        itwtln, where all cf its resorbs ehall be kept.*
                *Art; 4413 (e). The aontrol of the Depart-
        -t      ia ha8by    ~atcrd in th   iubllo 3aftty
         Cd~ion,         ImrelneZterdesignatedas 'the
         C0mbeiOA,’       Whbh #3.~%&MiOn eha&l OOASis% of
         thho oltiseM of this fste+te
                                   . . . .*
               "he. 441s (4). The conuPieeionshell form-
         ulek plays and palioies for the enforoement
         of the arhlnel laws and of the tmftla  emI
         oafofy lawe ot the State, the prevention of
         or&e, the detectionaa a;prehewion of vlo-
         latorm of the lana, and for the eduoetion of
         the eiticens of the Siate in the :xcmotion of
         puhlla safety end law obrervenoe.*
              “Art. 4413 (13). There is hereby seated,
         as an l~togrel part at the Department, a Head-
         suertero nlrision, ccnsieting of the Bureaue
         of Identitioationan4 Record8, Communicationa,
         Intelllgenaeand b;duoation.Mtb the advlae
         and oonaent or"the Commis~lo?.,the.Jireatcr
         ehall employ suoh ahisfs, experts, operators,
         instruators6114assia*tanta "6 nay be necessary
         for the operhtlon of this Division and the
         several 3ureaua therein.*
                 "Art.   4413 (15). I.. It aball be the duty   or
         the pireotor dth       the advice wd consent of the
,C

           HOA. HoRmr GuriSOA, fi., PE@e S


                          to mime the ohid of the Bureau
                GC8E0iiUiOA
                Oi O-iOdfOA8.
                     "8. Thl8 Bureeumay,whonfundo are pro"
                vidod, hstall and operate a poll08 radio
                broadoastlngeystem for the broed~stlng
                informatIon,oonkwdng the aotlvltlw of
                violator8 of the law, and for tlm dlreotlng
                or thm eotivltloaand runotionaof the law
                iwaroimnt al~noie8 or the State; tha OOAA-
                tlw end the qnloipelltler. It 6hall.ao-
                operate with .oountyand munlolpal pollao                       .
                euthorltlor.aad with poll08 radl0 StatlOlu,
                In this State and.ln othorStato8.
                    "4. Thie Bureau shaLl povldo for tha
               rapid oxohan~ of infornation,ooaoa?niry @a8
               ooml*8lon of orlmor and the d~teotion .otvlo-
               latorr ot the law, b&wean the lew la fo r o e-
               meat ~0nolef1 of thlr State, it8#+uatlm   ax&
P
               m$,p~ltloa        end other   stalmsM   t&e   mtioneX
                            .*

                      The .~tetutor,abovoquoto48u$ihorlw tin la8t+llkt&on
     ~ ~'~-'~~'M~'~Qo~~A~OA
                          Of 8polloa radio breadeUt&n&.w~'?QoL~th~:ptp-
              am of preventin&arch., dotoot-   wedwe$aadin(:   1~ rio-
          ittom, and for t& dlxwotingof thb aotlvltla8mnd funataoruo$
           the lawenforommteganolem aftha Stato,tho oountlo8andtbo
          snlll101pl1t1.P.   Thur, the I)~~tlMAt of Fuhli.0Safety aopld pur-
          .ohaw altable    land on *hIoh to In&all and Operat;y~g~rtio
           rrtation es a part of said authorlzodbroadoartl
           mo~oys appropriatedror the Z+uhallatlon (md 8q3 pmentof uoh
           a syntca; ilmt, if approprlatlonaof tb dopa?%aant are broad
           emu@ to ewer suoh a puroham; end aooond, it mmh a xna~huo
           ooula be a0sigd0a  a AOO~SS~p ala lAola~tal expoA*o iA oary-
           ing outthipowar @ant.& to tha 4OwwAt      t0 i.AStU auoha
           8YBtCSl.
                        think suah a purohaae 16 authorlnedby tb
                     'Ipa
           Qenorel AppropriationBill for tb# %W-yWU    pIIZ?lOd
                                                             0~6Iag
           August 91, 194S, knmn aa 3onata Bill No. 483, p. lZS1. 47th
           LM., 194.l,wherein It ~rorldes for an annual aj;prop?htlOnfor
           the Department of f'ubllo3afat.y.
                                           &kiA DiriaiOA, dMl@U-d    a8
           Item 106, es roilowe:
                      "106. Fosta@, suppli~a, arma, wlra        0o.muut2ication,
     HOZl*Eomer Garrison, Jr., Page 4


          r a dio
                lqialpmat,r a dio
                                8u’p p ll88,lntitlg
          and oontingmt expn8e8; ho8pltalE atioa aa
                  8UTiO.8 ldla iajW.d in liA0 Of
          IlAOdiOdl
          duty, run-u erp8n888uhon dmth r88ult8
          rrom in&rie8 rao8lved in line or duty; 8ursty
          bond8,book8, all neom~saayexmss8 or oper-
          atlng a polio8training 8ohoolat cwa~ Yabry




                We have undarsoorad the weds “eny other nso~ury
     d6qartmntal 8xpn888.~ under the enurg8noy alroumatmou
     quoted In your letter the purohaseor 8ultnblslend lppssreto
     be nd~88ax’yand lnoldantalto the errtab hmeat or en effiaisnt
     broadcastingsystems 8ultablo lmd in th188rs8psats&ht      pee8-
     Ably b8 rogardod aa p+rt.or the nsomaary radio rqul  iot,   and
                iOr Obtaining ssw may properly b8 rsger r od a8 one
     the 0xpb1180
     of theso neoo88sry departmentalexpense8 proYlded for in tha
     above r,uotodltam 1Od.

..             In the 6888 or mrring Y, Houston watbn8l n-
     ahs.ngeB8nk,~QS.W~ 1OSl nh8r~intherown8 apuraha88 bytho
     Texao Pri8on 0wml88ion, without th8 approril 0r th      8latur8,
     of a ml11 and 8it8, part of tb, oon8id8r8tlonboln# 3.8
     whleh thoniillwas 8ltuatin¶,It was held end apprond by tie
     Texas Suprum hurt that tbsrr was no violationof Y.A.C.S.
     aupp. 1988, Art. 6181, rorbiddlngthe puroheeo or -land*ror
     the prieon 8ystua of Texa8, dthout the Legislature'8Qqiroral,
     tbr puroha88 of tha 1-d bolng only inoidontalto the &nwpo80
     or oatabllehlnga mlll and raotoryror thm ssld sy stem le au-
     thorixedby Law.
               Intho   quotedHerrlng ea8e,the Su       ama Court&
     TM & IOIn                             lta tutowhr o h forbad0tb
            , th e r a o so r a n e x l8ting
     purohas8 or land by the Texar Prison Go~8&88ion,wle88 app-
     roval or the Leglelaturrwae rirat 8eoured,looked upon the
     rorb/dda ;uroha8a or land a8 inoiaentalto th8 authority
     granted to the Commieslonto eatabliah a mill and laotory and
     upheM the aot or th8 cmnaisslon. There exists no oimllar
     statute which would limit the land purohasing power c%fth8
     i3fipartmm or mblio safety. ft a;peare, thererora, that the
     proposed purohaae of suitable land for the areotion of an
     authorized radio atatlon by the Department of Publlg Satety
     under said oiroumtanoa8 my withygreater o8rtainty be
     deternined aa neosseery and incidentalto the power given it
    ;




        Hon. Homu Oarrlson,           Jr. s    mg0 5



        it   t0    inStti1   ad   Op er a te   SUSh l Station.

                 IXItb OUS OrTUrJU& T.S~SW,     104TOX. 191,
        19s 8.911.
                SUI, th0 SIA~NW GOWt Of T8Xa8 ,&IdiSoaUi45 19
        orrioiuv au*ori~             Maor ailappropriation
                                                         Mu,            ~3pmtedinm
        suthorland (Dn3tatutory          GOllStl’UothXk,   as rollonr
                         nWhOlX8VU a pOrrU i8 giTU   by StetUtO SW&
                  tw      n00088~   t0 SW&8 it 8mUh.u     Or N&IiSita
                  to ,sttdn   the end 18 iSpl$ed.  ft i8, a W811-OSt4Lb-
                  liehed prinOiQl0   t&t  8tatit.S OCJlltdIliI@ &Mtit8
                  Or pOrU 828 t0 bo SOM$rilOd SO Se, t0 iIlOlUd8 th0
,                 autboritj to do all thlngr miou8ar7     to aeooaplish
                  the objeot or.the grant. Tbi ma&or             an w9rou
                  power 0amle8    with It by nsoe88~y       IEPlIoiitfon




                       Furthersme, it I8 a -11 known raqt, thtbroad~.
        aastiug stations a&snot bm loo&ted onzzzi       O$ ,z~~ke~~;in&
        fremyour lotte*t    Tar eff$olwt   tr
        radio,  it i8 nuu8uy    that the SOFlu  mb m
        U8Ot.d On OUtain typ88 Of 8oil. . . . * It 18
        dl. t0 iQUt0 that th. LO~iSl~tWO N       SUffl~iWtlj iniOkSlSd
        in th88a PnattOrSwh8Alit OrUtd    th8 pOrrr fn th8 ~&WtEUrt
        or pub110 m&y     to IMtd.l ma oprats a radio StitlOn, and
        provided a99roplIntlotuto Install end qmrate 8amo. In riew
        Or the rWt that the LOjJiShtWS did llOtlttOIB9tto 89.0~
        V&W     th8 SktiW ShOtid w loOat& Md did Ret 00niilu it
        to MypU'ti8ular grotlnd,tb     DSpartWIltoi      Rrbl3.8SliOtjrN
        authorizedne0~88urily   to U0Utd.n       for lt88li SulWbl. 1Uid
        fOrl~~h~~“08      8Xid to &‘y fOr SUY dth IrF~O&Wi*tiOM
                        .
                   Under the wrgsnoy oIrow8tauor of the duo and
         In the 11&t Or tke 8ktUt.S authorlrlngthe OStabliStit
         or a polio. radio broaausting S~StUB, it 18 our opInIcu&~-
         that the puroh888 of suitable lpnd on uhiah to SrOSt a radio
         statlon ror the Departmentof pub110 safety la n~oossaw ana
         inoiaatu   to the pWpOSSS~-Orprorenting orlm8, aetsating
        ,and aFprOhOIIdinglaw riolutor8,and ror proper snroroanent
     mm. xcmsr 0uvlson, Jr., Page 6


     or   th8   -8   or   gur   doputmat;   that*8        8ama   ir   lltb r 1 mDd,
     and the uonw    appvoprlatsd   in nom106        or
                                            the D8putm8nt    of
     Pub110sa?8tyap prlatlon(8enatsBill 4&S         U31, .4lth
     LOa., lf?ti) w r0 U88d iOr tb8 ~ObaSS Of 8'J.
                                                 d 8uitabl8
     land.

                YOU till WdUStMd, of O(IUr88, that ws have not
     oonsldersd  Ud that it 18 not Within OUP ‘jSOd~100  t0 Oan-
     SIdSr th8 adtI8ibility  0r Thai pUrOh888irO5IIIfiIUInOiU
     standpOInt,but have OnlJ oonelaoredmd 3XM88d upon th9
     is u right or the wpsrtaorhlt  or ml10  sarrtyto purohbs
     SU ftable land in ri8W Qf the Oil'Ouinst~OSS i8t Out in yOUE
     l8tteru&d the law as it ItOw8rist8.




i-




     AFPRoYm SBP. 8,194l                                         APPxwlm
     (8)   C%OTSP SO11OI'S                             OpinionGomitt
     PirOt  ASSiS~t  AttorneyG8nOrti                  By B. '5.3. chalrm8r1